CRIST, Judge.
Grace Church (plaintiff) appeals from an order of the trial court dismissing her petition for an injunction against Jefferson County Kennel Club of Missouri, Inc. (defendant). We affirm in accordance with Rule 84.16(b).
In her petition, plaintiff alleged she was unfairly suspended from membership in defendant Kennel Club. On May 20, 1985, the trial court entered the following order:
This cause was submitted by the parties to the Court without hearing, by their stipulation, on the pleadings, briefs and exhibits in the file on Mar. 11,1985. The Court, being fully advised herein, does not take up said cause and does hereby set aside the temporary restraining order heretofore issued by the Court and takes up Defendant’s Motion to Dismiss and does hereby sustain Defendant’s Motion to Dismiss Plaintiff’s cause of action at Plaintiff’s cost.
Under defendant’s by-laws, any member may file charges against any other member for conduct prejudicial to the best interests of defendant. Plaintiff does not contend defendant failed to comply with its by-laws. Plaintiff had numerous opportunities to be heard. The power of a court to review quasi-judicial actions of a voluntary association is extremely limited. See State ex rel. National Junior College Athletic Ass’n v. Luten, 492 S.W.2d 404, 407 (Mo.App.1973).
Plaintiff and defendant each filed motions in this court relating to the inadequacy of each other’s appellate briefs. These motions are overruled.
From the record presented, the judgment of the. trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD, P.J., and REINHARD, J., concur.